 



Contract of Guarantee with a Maximum Amount

 

(Natural Person as a gurantor)

 

Contract No.: CX2012RB006





 

Guarantor A: Xu Kecheng     

 

Type of the Identity Credential:         ID card

 

Number of the Credential: 330522196208244514

 

Domicile: Changxing Tel.: 6636111 Zip Code: 313100

 

Mobile:    13905823868         Facsimile: 6267588

  

Guarantor B: ___Zhou Fangqin _______

 

Type of the Identity Credential: ____ID card____

 

Number of the Credential:        33052219640125452X          

 

Domicile:       Changxing        Tel.:     6267588      Zip Code: 313100     

 

Mobile:  _________  Facsimile: 6267588       

  

Lender: Bank of China Ltd. Changxing County Sub-branch

 

Legal Representative: HE Jie Qin

 

Domicile: No. 51 South Jinling Road Zip Code: 313100

 

Tel.: 6026438                                                     Facsimile:
6026791

  

In order to guarantee the fulfillment of the debt under the Master Contract as
specified in Article 1 hereof, the Guarantor is willing to provide guarantee to
Lender. Both Parties hereby agree as follows through negotiations on the basis
of equality. Unless otherwise stipulated herein, the terms herein shall have the
meanings as ascribed to them in the Master Contract.

  

Article 1 Master Contract

 

The Master Contract of this Contract is:

 

The contracts signed by and between Lender and Borrower Zhejiang Chisen Electric
Co., Ltd. from Jan 11, 2012 to Jan 11, 2013 regarding the loan, trade financing,
letter of guarantee, capital business and other credit business contract
(together “Single Contracts) and the amendment or supplement thereto, which
stipulate that they are the Master Contract under this Contract.

  

Article 2 Principal Lender’s Right and Its Term

 

Unless the term is otherwise stipulated or agreed in accordance with the law,
during the following term, the debt actually occurred under the Master Contract
constitutes the principal Lender’s right hereunder:

 

Jan 11, 2012 to Jan 11, 2013 as stipulated in Article 1 hereof.

 

 

 

  

Article 3 The Maximum Amount under the Guarantee

 

1. The maximum amount of the principal under the guarantee hereof is:

 

Currency: Renminbi

 

(In words): Two Hundred and Fifty Million Only

 

(In numbers): RMB250,000,000.00

 

2. On the date of expiration of the term of the principal Lender’s right as
specified in Article 2 of this Contract, where it is determined to belong to the
principal Lender’s right guaranteed hereunder, the interest on the principal of
such Lender’s right (including the statutory interest, agreed interest, compound
interest, penalty interest), liquidated damages, damage, the fees for the
fulfillment of the Lender’s right (including but not limited to litigation fees,
attorney’s fees, arbitration fees, public notarization fees), enforcement fees,
appraisal fees, auction fees, service fees, public announcement fees), the
losses caused to Lender due to breach of Borrower and all the other payable fees
shall also be the guaranteed Lender’s right. The specific amount shall be
determined when it is settled.

 

The sum of the Lender’s right amount determined according to the two paragraphs
above is the maximum Lender’s right amount guaranteed hereunder.

  

Article 4 Modes of Guarantee

 

The guarantee hereunder shall be a guarantee with the joint and several
liabilities.

  

Article 5 Occurrence of the Guarantee Liability

 

In the event that Borrower fails to make the settlement to Lender on any normal
repayment date under the Master Contract or advance repayment date as agreed,
Lender shall be entitled to require the Guarantor to undertake the guarantee
liability.

 

The normal repayment date referred to in the previous paragraph refers to the
date of principal repayment, interest payment as stipulated in the Master
Contract, or the date on which Lender shall pay any amount to Lender as agreed
in the said contract. The advance repayment date referred to in the previous
paragraph refers to the date proposed by Borrower and as agreed by Lender to
make the repayment in advance and the date on which Lender makes a request to
Borrower in order to collect the principal and interest of the Lender’s right
and/or any other amount in advance as per the contract.

 

Where there is any other real security or guarantee for the principal debts, any
right of the Lender under this Contract and the exercise thereof shall not be
affected and the Guarantor may not defense against the Lender for the existence
of such other real security or guarantee.



 

Article 6 Term of Guarantee

 

The Term of Guarantee hereunder shall be two years as from the expiration of the
term as specified in Article 2 of this Contract.

 

During the Term of Guarantee, Lender shall be entitled to require the Guarantor
to undertake the guarantee liability, together or separately, for the whole or
partial, several or single principal Lender’s right.

  

Article 7 Relationship between this Contract and the Master Contract

 

Provided that the Master Contract contains the Credit Line Agreement/the Credit
Master Agreement, where the term for using the credit line/the term of business
cooperation therein is extended, it shall be subject to the written consent of
Guarantor. Without the consent of Guarantor or provided that Guarantor refuses
it, Guarantor shall only undertake the guarantee liability within the maximum
amount of the guaranteed Lender’s right as stipulated in Article 3 hereof for
the principal Lender’s right occurred during the original term for using the
credit line/the term of business cooperation and the term of guarantee is still
the original term.

 

 

 

 

Change to another content or issues of the Credit Line Agreement/the Credit
Master Agreement, and to other single agreement thereunder, or to the single
Master Contract has not to be subject to the consent of Guarantor, who shall
still undertake the guarantee liability for the changed Master Contract within
the maximum amount of the guaranteed Lender’s right as stipulated in Article 3
hereof.

 

Subject to the agreement between Lender and Guarantor through negotiations, the
maximum amount of the guaranteed Lender’s right as stipulated in Article 3
hereof may be changed in writing.

 

Where Lender entrusts the whole or partial rights and obligations hereunder to
other agency of the Bank of China Limited to fulfill or transfer the principal
Lender’s right to a third party, it has not to obtain the consent of Guarantor
and the guarantee liability of Guarantor shall not be mitigated or exempted
thereby.

  

Article 8 Representation and Warranty

 

Guarantor A makes the following representation and warranty:

 

1. Guarantor has the full civil legal capacity and civil conduct capacity;

 

2. Guarantor fully understands the contents of the Master Contract, and
execution and performance of this Contract is based on the true meaning of
Guarantor and will not violate any contract, agreement or other legal documents
that is binding upon Guarantor;

 

3. Any and all the documents and materials provided by Guarantor A to Lender are
accurate, authentic, complete and valid;

 

4. Guarantor accepts the supervision and examination of Lender on the financial
status of Guarantor and provide assistance and cooperation;

 

5. Guarantor fails to conceal the major liability it has undertaken until the
date of execution of this Contract to Lender;

 

6. In the event that a situation happens that may probably affect the financial
status of Guarantor and the ability of performing the Contract, including but
not limited to transfer of major assets or share transfer, assumption of major
liabilities, involvement in material litigation or arbitration, or loss of the
civil conduct capacity, Guarantor shall promptly notify Lender.

  

Article 9 Authorization of Personal Credit Information

 

Guarantor hereby authorizes: Lender may inquire about the personal credit report
of Guarantor in the personal credit information basic database of the People’s
Bank of China in the occurrence of any of the following circumstances in
relation to Guarantor.

 

1. To review the personal loan application of Guarantor;

 

2. To review the personal guarantee application of Guarantor;

 

3. To conduct after-loan management of the personal loan or guarantee under the
name of Guarantor;

 

4. In order to accept and handle the loan application of a legal person or other
entity or the legal person or other entity as a guarantor, it is required to
inquire about the credit status of Guarantor as a legal representative or
contributor.

 

Meanwhile, Guarantor authorizes Lender to submit its personal credit information
to the personal credit information basic database of the People’s Bank of China.

  

Article 10 Default Events and Handling

 

The occurrence of any of the following situations shall constitute, or be deemed
as, breach of contract by Guarantor under this Contract:

  

1. failure to fulfill the guarantee responsibility on time pursuant to this
Contract;

 

 

 

  

2. the statement made herein is untrue or violation of the commitments made
herein;

 

3. occurrence of the event as specified in paragraph 6 of Article 8 hereof,
which seriously affects Guarantor’s financial status and the ability to perform
this Contract;

 

4. Guarantor becoming a person with the restricted civil conduct capacity or
without the civil conduct capacity;

 

5. violation of other provisions in relation to the rights and obligations of
the Parties herein;

 

6. occurrence of a default event under other contract between Guarantor and
Lender or other agency of the Bank of China Limited.

  

In the occurrence of the default event as listed in the above paragraph, Lender
shall be entitled to take the following measures, separately or simultaneously,
as the case may be:

 

1. to require Guarantor to correct its breach of contract within the specified
time limit;

 

2.to decrease, suspend or terminate the credit line to Guarantor, wholly or
partially;

 

3.to suspend or terminate the acceptance and handling the business application
of Guarantor under other contracts, wholly or partially; to suspend or terminate
the grant and handling of the loan, wholly or partially, that has not been
granted;

 

4. to announce the whole or partial principal and interest of Guarantor’s loan
under other contract and other payables mature immediately;

 

5. to terminate and rescind this Contract, and other contract, wholly or
partially, between Guarantor and Lender;

 

6. to require Guarantor to compensate the loss caused to Lender due to its
breach of contract;

 

7. subject to prior or post notice, to deduce and allocate the amount in the
account opened by Guarantor with Lender to settle the whole or partial debt that
Guarantor owes to Lender. The outstanding amount in the account shall be deemed
mature in advance. Provided that the currency in the account is different from
that used in the business of Lender, the amount shall be calculated by the
settlement and sale listed foreign exchange rate that Lender applies in the
deduction and collection;

 

8. other measures as considered necessary by Lender.

  

Article 11 Reservations of Rights

  

Either Party’s failure to exercise partial or whole right, or failure to require
the other Party to fulfill and undertake partial or whole obligation hereunder
shall not constitute the Party’s waiver of such right or exemption of such
obligation and liability.

 

Any tolerance, extension or delay of either Party in exercising the rights
hereunder to the other Party shall not affect any right it shall be entitled in
accordance with the law and regulation, nor shall it be deemed as the waiver of
such right.

  

Article 12 Modification, Amendment and Termination

 

This Contract may be modified or amended in writing subject to the agreement of
both Parties through negotiation. Any modification or amendment shall constitute
integral part of this Contract.

 

Unless otherwise stipulated in the law and regulation agreed between the Parties
concerned, this Contract shall not be terminated before the rights and
obligations hereunder are fully implemented.

 

Unless otherwise stipulated in the law and regulation agreed between the Parties
concerned, invalidity of any clause of this Contract shall not affect the legal
force of other clauses hereof.

 

 

 

  

Article 13 Applicable Law and Settlement of Dispute

 

This Contract shall be governed by and construed in accordance with the law of
the People’s Republic of China.

 

Any dispute and controversy arising from the performance of this Contract may be
first settled through negotiations, failing which, the Parties agree to resolve
it in the same way identical to the way of settlement of disputes as stipulated
in the Master Contract.

 

During the period of settling the dispute, provided that such dispute will not
affect the performance of other provisions hereof, such other provisions shall
continue to be performed.

  

Article 14 Fees

 

Unless otherwise determined in accordance with the law or agreed by the Parties
concerned, any fees arising from the conclusion, performance of this Contract
and the settlement of disputes (including the attorney’s fees) shall be
undertaken by Guarantor.

  

Article 15 Appendix

 

The appendix subject to the mutual confirmation of both Parties is integral part
of this Contract and has the equal legal force to this Contract.

  

Article 16 Miscellaneous

 

1. Without the consent of Lender in writing, Guarantor shall not transfer any
right or obligation hereunder to a third party.

 

2. Provided that Lender needs to entrust other agency of the Bank of China
Limited to fulfill the right and obligation hereunder as required for the
business needs, Guarantor shall accept it. The said agency of the Bank of China
Limited entrusted by Lender shall be entitled to exercise all the rights
hereunder and bring a lawsuit to the court with respect to any dispute hereunder
or submit it to the arbitration commission for an arbitral award.

 

3. Provided that other provisions hereof will not be affected, this Contract is
legally binding upon the Parties or successor and assignee generated in
accordance with the law.

 

4. Unless otherwise agreed, both Parties designate the domiciles as specified
herein as the correspondence and contact addresses and undertakes to promptly
notify the other Party in writing where the correspondence and contact address
is changed.

 

5. The headings and name of the business herein are used for the convenience of
reference only and shall not be used to interpret the contents of the clauses
and the rights and obligations of the party concerned.

  

Article 17 Effectiveness of Contract

 

This Contract shall come into effective when it is signed by Guarantor,
responsible person of Lender or its authorized signatory together with the
company’s seal being affixed onto it.

 

This Contract is in triplicate, with each Party and Borrower holding One copy,
all of which shall have the equal legal force.

  

 

 



 

Guarantor:    /s/ XU Kecheng           Lender: Bank of China Ltd. Changxing
County Sub-branch (seal)

 

          /s/ Zhou Fangqin            Authorized Signatory: /s/ Authorized
Person                 

   

             Jan 11, 2012
                                                      Jan 11, 2012

  



 

 

 

[ex10-61pg1.jpg]

 



 

 

 

[ex10-61pg2.jpg] 

 



 

 

 

[ex10-61pg3.jpg] 

 



 

 

 

[ex10-61pg4.jpg]

 



 

 

 

[ex10-61pg5.jpg] 

 



 

 

 

[ex10-61pg6.jpg] 

 



 

 

 

[ex10-61pg7.jpg] 

 



 

 